 Fill in this information to identify the case:

 Debtor 1              Eric Michael Hufnagel
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              Michigan
                                                                District of __________
                                                                             (State)
 Case number            18-53583-mlo
                        ___________________________________________




Official Form 410S1
Amended   Notice of Mortgage
Notice of Mortgage           Payment Change
                    Payment Change                                                                                                            12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association,
                   as Trustee of the Igloo Series III Trust
 Name of creditor: _______________________________________                                                           4-1
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                            9 ____
                                                         ____  4 ____
                                                                   6 ____
                                                                        5                Must be at least 21 days after date       11   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          901.93
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
          Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             369.35
                   Current escrow payment: $ _______________                           New escrow payment:           371.72
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
          No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
          No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                               page 1
            18-53583-mlo                Doc 42        Filed 10/21/19        Entered 10/21/19 15:47:48                          Page 1 of 6
Debtor 1         Eric Michael Hufnagel
                 _______________________________________________________                                               18-53583-mlo
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 _____________________________________________________________
  /s/ Michelle Ghidotti-Gonsalves
     Signature
                                                                                                Date    10 21  10 2019
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            mghidotti@ghidottiberger.com
                                                                                                Email ________________________




                              *PCNs replaces the Notice of Payment Change filed 10/10/19 D.E. 38




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
           18-53583-mlo                  Doc 42              Filed 10/21/19           Entered 10/21/19 15:47:48                 Page 2 of 6
                                                                                                                               PAGE 1 OF 2

                                                                                                            Annual Escrow Account
                                                                                                             Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                                     1461119465_ESCROWDISCSTMT_190928

                                                                                       DATE: 09/28/19


              ERIC M HUFNAGEL                                                          PROPERTY ADDRESS
              AMANDA J STURGILL                                                        8030 ROBINSON AVE
              7842 BALFOUR                                                             ALLEN PARK, MI 48101
              ALLEN PARK, MI 48101


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 11/01/2019
THROUGH 10/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 11/01/2019 TO 10/31/2020 ---------
HOMEOWNERS INS                                                 $1,196.00
CITY                                                           $3,248.86
TOTAL PAYMENTS FROM ESCROW                                     $4,444.86
MONTHLY PAYMENT TO ESCROW                                         $370.40
          ------ ANTICIPATED ESCROW ACTIVITY 11/01/2019 TO 10/31/2020 ---------
                    ANTICIPATED PAYMENTS                                                             ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                  REQUIRED

                                                         STARTING BALANCE -->                 $1,095.39                   $1,111.26
NOV                $370.40                                                                    $1,465.79                   $1,481.66
DEC                $370.40                                                                    $1,836.19                   $1,852.06
JAN                $370.40                                                                    $2,206.59                   $2,222.46
FEB                $370.40                   $455.55 CITY                                     $2,121.44                   $2,137.31
MAR                $370.40                                                                    $2,491.84                   $2,507.71
APR                $370.40                                                                    $2,862.24                   $2,878.11
MAY                $370.40                                                                    $3,232.64                   $3,248.51
JUN                $370.40                                                                    $3,603.04                   $3,618.91
JUL                $370.40                                                                    $3,973.44                   $3,989.31
AUG                $370.40                $2,793.31 CITY                                      $1,550.53                   $1,566.40
SEP                $370.40                $1,196.00 HOMEOWNERS INS                       L1->   $724.93              L2->   $740.80
OCT                $370.40                                                                    $1,095.33                   $1,111.20
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $15.87.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                              $530.21
ESCROW PAYMENT                                                                               $370.40
SHORTAGE PYMT                                                                                  $1.32
NEW PAYMENT EFFECTIVE 11/01/2019                                                             $901.93
YOUR ESCROW CUSHION FOR THIS CYCLE IS $740.80.




                                         ********** Continued on reverse side ************

                                                                                           Escrow Payment Options
                                                                                  I understand that my taxes and/or insurance has increased and that
                                                                                  my escrow account is short $15.87. I have enclosed a check for:

                                                                                       Option 1: $15.87, the total shortage amount. I understand that
Loan Number:                                                                           if this is received by 11/01/2019 my monthly mortgage payment
Statement Date:               09/28/19                                                 will be $900.61 starting 11/01/2019.
Escrow Shortage:               $15.87
                                                                                       Option 2: $_____________ , part of the shortage. I understand
                                                                                       that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                          to my mortgage payment each month.
                                                                                       Option 3: You do not need to do anything if you want to
                                                                                       have all of your shortage divided evenly among the next
          BSI FINANCIAL SERVICES                                                       12 months.
          314 S. Franklin Street, 2nd Floor                                      Please make you check payable to: BSI FINANCIAL SERVICES and
          P.O. Box 517                                                           please include your loan number on your check.
          Titusville, PA 16354

              18-53583-mlo
Licensed as Servis                    Doc 42Services.
                   One, Inc. dba BSI Financial    FiledBSI10/21/19          Entered
                                                             Financial Services        10/21/19
                                                                                NMLS# 38078. Colorado15:47:48        Page
                                                                                                       Office Location:      3 Alton
                                                                                                                        7200 S. of 6Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2

                                                                  ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 11/01/2018 AND ENDING 10/31/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 11/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $530.21
   ESCROW PAYMENT                                                                                                                            $369.35
   BORROWER PAYMENT                                                                                                                          $899.56
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                          $1,108.05                  $12,567.84-
   NOV                  $369.35                     $0.00          *                                                                                                        $1,477.40                  $12,567.84-
   DEC                  $369.35                     $0.00          *                                           $455.55 * CITY                                               $1,846.75                  $13,023.39-
   JAN                  $369.35                     $0.00          *                                                                                                        $2,216.10                  $13,023.39-
   FEB                  $369.35                     $0.00          *               $448.13                                        CITY                                      $2,137.32                  $13,023.39-
   MAR                  $369.35                     $0.00          *                                                                                                        $2,506.67                  $13,023.39-
   APR                  $369.35                     $0.00          *                                                                                                        $2,876.02                  $13,023.39-
   MAY                  $369.35                     $0.00          *                                                                                                        $3,245.37                  $13,023.39-
   JUN                  $369.35                     $0.00          *                                                                                                        $3,614.72                  $13,023.39-
   JUL                  $369.35                 $2,854.63          *                                       $2,793.31 * CITY                                                 $3,984.07                  $12,962.07-
   AUG                  $369.35                   $378.76          *           $2,762.07                               CITY                                                 $1,591.35              A-> $13,779.31-
   AUG                                                                                                     $1,196.00 * HOMEOWNERS INS
   SEP               $369.35                     $378.76 *                     $1,222.00                               HOMEOWNERS INS                              T->        $738.70                      $13,400.55-
   OCT               $369.35
                  __________                       $0.00
                                              __________                     __________                   __________                                                        $1,108.05                      $13,400.55-
                    $4,432.20                   $3,612.15                      $4,432.20                   $4,444.86


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $738.70. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $13,779.31-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




                         18-53583-mlo                       Doc 42              Filed 10/21/19                      Entered 10/21/19 15:47:48                                    Page 4 of 6
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
 1                           UNITED STATES BANKRUPTCY COURT
 2                       EASTERN DISTRICT OF MICHIGAN (DETROIT)
 3                                                   )
     In Re: Eric Michael Hufnagel                    )    Case No.: 18-53583-mlo
 4                                                   )
 5                                                   )    CHAPTER 13
                                                     )
 6          Debtor.                                  )    CERTIFICATE OF SERVICE
                                                     )
 7                                                   )
 8                                                   )
                                                     )
 9                                                   )
                                                     )
10
                                                     )
11
12
13
14                                  CERTIFICATE OF SERVICE

15          On __10/21/2019__, I served the foregoing documents described as _AMENDED
16
     NOTICE OF MORTGAGE PAYMENT CHANGE__ on the following individuals by
17
     electronic means thorugh the Court’s ECF program:
18
19          COUNSEL FOR DEBTOR                 COUNSEL FOR DEBTOR
            Douglas P. Chimenti                Paul B. Gigliotti
20          gigassocattorney@gmail.com         ecfgigliotti@gmail.com
21          COUNSEL FOR DEBTOR
22          Nicholas R. Glaeser
            gigliottiattorney@gmail.com
23
            I declare under penalty of perjury under the laws of the United States of America
24
25   that the foregoing is true and correct.

26                                                       /s/ Marlen Gomez
                                                         Marlen Gomez
27
28

     ///

                                                 1
     18-53583-mlo     Doc 42    Filed 10/21/19 Entered
                                    CERTIFICATE        10/21/19 15:47:48
                                                OF SERVICE                     Page 5 of 6
 1          On ___10/21/2019_________, I served the foregoing documents described as
 2   _AMENDED_NOTICE OF MORTGAGE PAYMENT CHANGE on the following
 3
     individuals by depositing true copies thereof in the United States mail at Santa Ana, California
 4
     enclosed in a sealed envelope, with postage paid, addressed as follows:
 5
 6          DEBTOR
            Eric Michael Hufnagel
 7          8030 Robinson
            Allen Park, MI 48101
 8
 9          TRUSTEE
            Tammy L. Terry
10          Buhl Building
            535 Griswold
11
            Suite 2100
12          Detroit, MI 48226

13
            I declare under penalty of perjury under the laws of the United States of America
14
15   that the foregoing is true and correct.

16                                                        /s/ Marlen Gomez
17                                                        Marlen Gomez

18
19
20
21
22
23
24
25
26
27
28




                                                    2
     18-53583-mlo     Doc 42     Filed 10/21/19 Entered
                                     CERTIFICATE        10/21/19 15:47:48
                                                 OF SERVICE                          Page 6 of 6
